Name: Decision of the EEA Joint Committee No 17/95 of 24 February 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of work and working conditions;  consumption;  European construction;  environmental policy;  mechanical engineering;  economic policy
 Date Published: 1995-04-13

 13.4.1995 EN Official Journal of the European Communities L 83/48 DECISION OF THE EEA JOINT COMMITTEE No 17/95 of 24 February 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 9/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas Commission communication 94/C 253/03 concerning dates of application of Council Directive 89/392/EEC of 14 June 1989  amended by Directives 91/368/EEC, 93/44/EEC and 93/68/EEC  on the approximation of the laws of the Member States relating to machinery, roll-over protection structures (ROPS) and falling-object protection structures (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 3 (Commission communication C/229/93/p. 3) of Chapter XXIV of Annex II to the Agreement: 4. C/253/94/p. 3: Dates of application of Council Directive 89/392/EEC of 14 June 1989  amended by Directives 91/368/EEC, 93/44/EEC and 93/68/EEC  on the approximation of the laws of the Member States relating to machinery, roll-over protection structures (ROPS) and falling-object protection structures (OJ No C 253, 10. 9. 1994 p. 3). Article 2 The texts of communication C/253/94/p. 3 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter force on 1 April 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 24 February 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 47, 2. 3. 1995, p. 29. (2) OJ No C 253, 10. 9. 1994, p. 3.